Citation Nr: 1748573	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  08-26 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 60 percent for a cervical spine disability, to include extraschedular consideration pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1973 to July 1976.  During his period of service, the Veteran earned the National Defense Service Medal and Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This matter was previously remanded in November 2016.  All necessary development has been accomplished, and therefore appellate review of the claim may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue of entitlement for an effective date earlier than December 25, 2014 has been raised by the record in the Veteran's September 26, 2017 post-remand brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

At no point during the pendency of the claim has the Veteran's service-connected cervical spine disability manifested in unfavorable ankylosis of the entire spine.



CONCLUSIONS OF LAW

The criteria for a rating in excess of 60 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2017).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning disability ratings.  See generally 38 C.F.R. § 4.1.  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability is currently evaluated under DC 5243, applicable to intervertebral disc syndrome.  38 C.F.R. § 4.71a.  Under DC 5243, IVDS may be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Under the Formula for Rating IVDS, a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 months.  An incapacitating episode is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under the General Rating Formula, a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

The criteria under the General Rating Formula for Diseases and Injuries of the Spine are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a (2017).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note 1. 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2017); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran underwent a VA neck conditions examination in January 2007.  Initial range of motion showed forward flexion ended at 44 degrees, with painful motion throughout the range; extension ended at 20 degrees, with painful motion throughout the range; right lateral flexion ended at 25 degrees, with painful motion throughout the range; left lateral flexion ended at 23 degrees, with painful motion throughout the range; right rotation ended at 45 degrees, with painful motion throughout the range; and left rotation ended at 48 degrees, with painful motion throughout the range.  The examiner noted no additional limitation in range of motion after repetitive-use testing.

The Veteran reported flare-ups, which were typically exacerbated by twisting, standing, and bending, and were alleviated by rest and pain medications.  The Veteran's pain, which he characterized as "a sharp punch in the back of the neck," was typically exacerbated by standing, bending, and twisting.  It was also noted to be of moderate severity, occurring daily and lasting for hours.  The Veteran reported that he used a soft neck collar and required the use of neck traction two to three times per day for 45 min. to an hour in order to relieve his pain.  The Veteran also reported a history of fatigue, decreased motion, stiffness, weakness, and pain.  

The examiner noted pain with motion, tenderness, and weakness on the right and left sides.  No spasms, guarding, or atrophy was noted.  No ankylosis was noted to be present.  The Veteran did not have an abnormal gait or abnormal curvature of the spine.  Muscle tone was reported to be normal. 

The Veteran appeared for a VA neck conditions examination in October 2011.  The examiner noted a diagnosis of IVDS in 1973.  

Initial range of motion showed forward flexion to 15 degrees, with painful motion beginning at 15 degrees; extension to 20 degrees, with painful motion beginning at 20 degrees; right lateral flexion to 20 degrees, with painful motion beginning at 20 degrees; left lateral flexion to 15 degrees, with painful motion beginning at 15 degrees; right lateral rotation to 30 degrees, with painful motion beginning at 30 degrees; and left lateral rotation to 25 degrees, with painful motion beginning at 25 degrees.  The examiner noted no additional limitation in range of motion after repetitive-use testing.

The examiner noted localized tenderness upon palpation of the cervical spine and mild radicular pain in the right upper extremity.  The examiner documented IVDS of the cervical spine, though the Veteran had not had any incapacitating episodes over the past 12 months.  The examiner also noted arthritis and nonspecific straightening of the normal cervical lordosis.  The radiographs of the cervical spine were noted to be otherwise normal.  The Veteran reported no flare-ups.  

The Veteran appeared for another VA neck conditions examination in February 2015.  The examiner diagnosed degenerative disc disease.  

Initial range of motion showed forward flexion to 15 degrees; extension to 10 degrees; right lateral flexion to 5 degrees; left lateral flexion to 15 degrees; right lateral rotation to 15 degrees; and left lateral rotation to 15 degrees.  Pain was exhibited on forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  The examiner noted no additional limitation in range of motion after repetitive-use testing.

The Veteran reported no flare-ups.  The examiner noted that the Veteran had moderate pain on palpation of the mid cervical spine.  Localized tenderness did not result in abnormal gait or spinal contour.  The examiner noted no radicular pain, ankylosis, or IVDS.  

The Veteran appeared again for a VA neck conditions examination in October 2015.  The Veteran reported that he had constant, sharp pain in his neck, with occasional stiffness.  He further reported that he sometimes required the use of an over- the-door traction apparatus five to six times a week.

Initial range of motion showed forward flexion to 10 degrees; extension to 10 degrees; right lateral flexion to 10 degrees; left lateral flexion to 15 degrees; right lateral rotation to 15 degrees; and left lateral rotation to 20 degrees.  Pain was exhibited on forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  The examiner noted no additional limitation in range of motion after repetitive-use testing.

The Veteran reported no flare-ups.  The examiner noted that the Veteran had mild tenderness on palpation of the mid posterior cervical spine.  Localized tenderness did not result in abnormal gait or spinal contour.  The examiner noted no radicular pain or ankylosis.  The examiner documented IVDS of the cervical spine, though the Veteran had not had any incapacitating episodes over the past 12 months.  

As an initial matter, the Board notes that the Veteran's cervical spine disability is rated 60 percent under Diagnostic Code 5243.  38 C.F.R. § 4.71a (2017).  Under Diagnostic Code 5243, IVDS may be rated under the General Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes.  

Under the Formula for Rating IVDS, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Because the maximum rating under the IVDS Formula is 60 percent for 6 weeks of incapacitating episodes over a 12-month period, a higher rating is not available to the Veteran under these criteria.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine, with no other rating higher than 50 percent.  Thus, the only possible increase in his evaluation for a cervical spine disability would be a 100 rating if there was evidence of unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Having reviewed the complete record, the Board finds no evidence that would support the assignment of a higher evaluation, as the Veteran does not suffer from unfavorable ankylosis of the entire spine.  Specifically, the Board finds no evidence that would suggest that the Veteran has been diagnosed with unfavorable ankylosis of the entire spine during any portion of the appellate period.  Although the Board finds the Veteran's assertions as to the severity of his symptoms to be credible, these reports alone to not warrant the assignment of an increased disability rating.  Without evidence of unfavorable ankylosis of the entire spine, the Board cannot grant an increased disability rating.

The Board has considered the totality of the symptoms of the Veteran's cervical spine disability and they have been factored into the Board's decision to continue the Veteran's 60 percent disability rating.  Even considering DeLuca, while the Veteran may have symptoms such as moderate flare-ups, stiffness, tenderness, and pain with prolonged standing and sitting, and pain upon twisting and bending, the Veteran's symptoms have been considered in the rating above and indeed is part and parcel of the 60 percent rating that he is currently assigned.  DeLuca, supra. 

Thus, the Board concludes that an evaluation in excess of 60 percent is denied.

Extraschedular Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2017).  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the Veteran's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; and (3) The award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.

Pursuant to the November 2016 Board Remand, the matter was referred to the Director of Compensation Service.  In May 2017, the Director of Compensation Service considered the issue of entitlement to extraschedular rating for the Veteran's cervical spine disability in accordance with 38 C.F.R. § 3.321(b).  Based on a review of the record, the evidence did not reveal entitlement to an evaluation in excess of the assigned disability ratings, as they adequately contemplated the Veteran's level of cervical spine disability and symptomatology.  

Because the appropriate first line authority has adjudicated entitlement to an extraschedular rating, the Board may now consider the issue.  On further review of the record, the Board finds that the evidentiary record is consistent with the Director's May 2017 conclusions.  

With respect to the first prong of Thun, the Board finds that the schedular rating criteria adequately describe the Veteran's cervical spine symptoms.  The discussion above reflects that the symptoms moderate flare-ups, stiffness, tenderness, and pain with prolonged standing and sitting, and pain upon twisting and bending are fully contemplated by the applicable rating criteria.  When comparing these symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture contemplated by the evaluation assigned.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's service-connected IVDS presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

The weight of the evidence demonstrates that the Veteran's industrial capacity has been impaired, to some degree, as a result of his service-connected IVDS, given his symptomatology and the need to use over-the-door traction to relieve pressure as needed.  However, the Board finds that the weight of the evidence does not show that his disabilities have impacted his employability to an extent greater than what is already contemplated in the assigned 60 percent rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Under these circumstances, the Board must conclude that a disability rating in excess of 60 percent for service-connected IVDS, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence does not support the assignment of a higher rating on an extraschedular basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Baord is grateful for the Veteran's honorable service, and this decision is not meant to detract from that service.  However, the Baord must make its decision based on the evidence and the law, and unfortunately, a higher rating is not available in this instance.

ORDER

Entitlement to a rating in excess of 60 percent for a neck disability, to include extraschedular consideration pursuant to 38 C.F.R. § 3.321(b), is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


